I am compelled to concur with the reasoning of the opinion as to the meaning of Section 42-1-52 as amended. The section as amended may introduce some difficulties into the administration of our law. Our act requires the employer to insure the payment of compensation. If a labor scout for a domestic or foreign employer hired transients or residents in this state and sent them to another state such employer would be required to cover the employee in this state for a six-month period after the employee left the state as well as in the state in which the employment became localized at peril of the punitive provisions of Section 42-1-54 if he failed to do so. But in these days it is possible to obtain blanket coverage so much of the difficulty is obviated.
There is a distinct advantage in making the basis of compensation jurisdiction the fact of localization of employment rather than the place of injury or the place of hiring. I think that the basis for the attachment of our compensation jurisdiction *Page 341 
much less substantial in the case where it attaches because of the mere act of a hiring in this state without the situs of the employment being here than in the case where the event is an injury in this state or where the situs of employment is here, but I am certainly not prepared to say that it is not such an event which will permit our legislature to grant jurisdiction to our Industrial Commission based upon it. I think it sufficient for jurisdiction to attach. I may at a later date, if opportunity offers, have something to say respecting the principles which underlie the assumption of jurisdiction, by a state, of claims of compensation arising by reason of accidents in another state. It would appear that by the amendment of May 13, 1941, the legislature must have intended to cover even the case where the employee was hired in this state and his employment was not localized here because it distinctly limited the latter situation to a six-month period as far as the right to recover compensation under our law.
If other states have laws like ours an injured employee will have the option of claiming compensation in the state where he was injured, or where he was hired or in the state where the situs of the relationship is localized. But that results from the fact that we have a dual system of government with forty-eight sovereignties within a sovereignty. *Page 342